UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-1188


CHANEL E. TAYLOR,

                Plaintiff - Appellant,

          v.

ELISA MARIE OMEECHEVARRIA,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:12-cv-00584-TSE-TRJ)


Submitted:   June 20, 2013                  Decided:   June 25, 2013


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chanel E. Taylor, Appellant Pro Se.      Steven Bret Ramsdell,
TYLER, BARTL, RAMSDELL & COUNTS, PLC, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Chanel E. Taylor appeals the district court’s order

affirming     the     bankruptcy       court’s   orders    granting     summary

judgment     in     favor   of   the    Appellee    on    Taylor’s    complaint

challenging the dischargeability of the underlying debt.                     We

have     reviewed     the   record     and   find   no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Taylor v. Omeechevarria, No. 1:12-cv-00584-TSE-TRJ (E.D.

Va. filed June 10, 2013; entered Jan. 11, 2013).                    We dispense

with oral argument because the facts and legal contentions are

adequately    presented     in   the    materials   before   this    court   and

argument would not aid the decisional process.



                                                                       AFFIRMED




                                         2